Citation Nr: 1709286	
Decision Date: 03/24/17    Archive Date: 04/07/17

DOCKET NO.  11-03 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for pes planus (claimed as a right foot condition), and if so, whether service connection is warranted.  

2.  Entitlement to service connection for hallux valgus, to include as secondary to pes planus. 

3.  Entitlement to service connection for hammer toes, to include as secondary to pes planus. 

4.  Entitlement to service connection for a right ankle disorder, to include osteoarthritis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Unger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1953 to May 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine. 

The Board remanded the Veteran's claims in October 2011 and 2012 in order to afford the Veteran the opportunity to testify at a Board hearing. 

The Veteran testified before the undersigned Veterans Law Judge in January 2017 during a Board videoconference hearing.  A transcript of the hearing has been associated with the record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In a final decision issued in May 1957, the RO denied the Veteran's claim of entitlement to service connection for a right foot condition.

2.  Evidence added to the record since the last final denial in May 1957 is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for pes planus (claimed as a right foot condition).

3.  Pes planus was noted upon the Veteran's entry into active service and did not increase in severity during such period of service.

4.  Hallux valgus is not shown to be causally or etiologically related to a disease or injury incurred or aggravated during active duty, and is not caused or aggravated by a service-connected disability.

5.  Hammer toes are not shown to be causally or etiologically related to a disease or injury incurred or aggravated during active duty, and are not caused or aggravated by a service-connected disability.

6. A right ankle disorder, to include osteoarthritis is not shown to be causally or etiologically related to any disease, injury, or incident in service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim of entitlement to service connection for pes planus (claimed as a right foot condition).  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2016).

2.  Pre-existing pes planus was not aggravated by the Veteran's active duty service.  38 U.S.C.A. §§ 101 (24), 1110, 1111, 1112, 1131, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.1 (d), 3.6(a), 3.102, 3.303, 3.304, 3.306, 3.385 (2016).

3.  The criteria for service connection for hallux valgus are not met.  38 U.S.C.A. §§ 101(24), 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.1 (d), 3.6(a), 3.102, 3.303, 3.310 (2016).

4.  The criteria for service connection for hammer toes are not met.  38 U.S.C.A.  §§ 101(24), 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.1 (d), 3.6(a), 3.102, 3.303, 3.310 (2016).

5.  The criteria for service connection for a right ankle disorder, to include osteoarthritis have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R.        §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103 (a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for pes planus is completely favorable, no further action is required to comply with the VCAA and implementing regulations.  In regards to the merits of the Veteran's claims for service connection for pes planus, hallux valgus, hammer toes, and a right ankle disorder, the Board finds that VA has satisfied its duty to notify under the VCAA. 

Specifically, a July 2008 letter, sent prior to the initial unfavorable decision issued in January 2009, advised the Veteran of the evidence and information necessary to substantiate his service connection claims as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish an effective date in accordance with Dingess/Hartman, supra. 

VA also satisfied its duty to assist the Veteran in the development of his claims.  This duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A.          § 5103A; 38 C.F.R. § 3.159.  In the instant case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The record reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent evidence associated with the claims file consists of service treatment records, service personnel records, post-service treatment records, reports of VA examinations, hearing testimony, and statements from the Veteran.  While the Veteran indicated at his hearing that additional records, possibly private treatment records, were available documenting his alleged injury in service, the RO was unable to obtain such records.  The Board emphasizes that "the duty to assist is not always a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Therefore, the Board finds that VA has satisfied its duty to assist in this regard.  

The Board finds that a VA examination with nexus opinion is not necessary with respect to the claims decided herein as: (1) the STRs are entirely negative for any recordation of complaints, injury, treatment, clinical findings, or diagnosis relating to hallux valgus, hammer toes, and a right ankle disorder, (2) post-service evidence reflects that complaints, treatment and diagnosis of hallux valgus, hammer toes, and a right ankle disorder was initially shown many years after the Veteran's service with no reports of service onset; and (3) there is no competent evidence on file etiologically linking the Veteran's currently claimed hallux valgus, hammer toes, and a right ankle disorder to service, nor has he himself provided any competent opinion in this regard.  The Court has held that VA is not required to provide a medical examination when there is not credible evidence of an event, injury, or disease in service.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  Additionally, a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  Therefore, the Board finds that VA examinations and/or opinions are not necessary to decide the claim.

Finally, the Board finds that there was substantial compliance with the October 2011 and 2012 remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999). 

In October 2011 and 2012, the Board directed the AOJ to afford the Veteran the opportunity to testify at a Board hearing.  In January 2017, the Veteran testified before the undersigned Veteran's Law Judge at a Board videoconference hearing.  Accordingly, the Board finds that there was substantial compliance with the prior Board remand directives and, therefore, no further remand is necessary.  See Stegall, supra; D'Aries, supra.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate these claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claims.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Petition to Reopen and Service Connection Claims 

Pertinent Statutes and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.

Alternatively, when a disease at 38 C.F.R. § 3.309 (a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R.  § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309 (a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R.    § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Further, service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R. § 3.310 (b).

When an issue is raised as to whether the disorder claimed by the Veteran pre-existed service, the governing law provides that every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities or disorders noted at the time of examination, acceptance, and enrollment into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that (1) an injury or disease existed before acceptance and enrollment into service (2) and was not aggravated by such service.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304 (b); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  This statutory provision is referred to as the "presumption of soundness."  Horn v. Shinseki, 25 Vet. App. 231, 234 (2012). 

Therefore, where there is evidence showing that a disorder manifested or was incurred in service, and this disorder is not noted on the Veteran's entrance examination report, this presumption of soundness operates to shield the Veteran from any finding that the unnoted disease or injury preexisted service.  See Gilbert v. Shinseki, 26 Vet. App. 48 (2012); Bagby, 1 Vet. App. at 227; see also 38 C.F.R.  § 3.304(b) ("Only such conditions as are recorded in examination reports are considered as noted."). 

If a pre-existing disability is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disability, but he may bring a claim for service-connected aggravation of that disability.  In that case, 38 U.S.C.A. § 1153 applies and the burden falls on the claimant, not VA, to establish aggravation.  Wagner, 370 F.3d at 1096. 

A pre-existing injury or disease will be considered to have been aggravated during service when there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 (a). 

The presumption of aggravation applies only when pre-service disability increases in severity during service, although the degree of worsening may not be enough to warrant compensation.  Beverly v. Brown, 9 Vet. App. 402, 405 (1996); Browder v. Derwinski, 1 Vet. App. 204, 206-207 (1991).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  See also Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) (holding that evidence of a temporary flare-up, without more, does not satisfy the level of proof required of a non-combat Veteran to establish an increase in disability); Crowe v. Brown, 7 Vet. App. 238, 247-48   (1994) ("temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered aggravation in service unless the underlying condition, as contrasted to symptoms, is worsened.")

If an increase is shown, the presumption of aggravation may be rebutted only by clear and unmistakable evidence that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 (a), (b).

In Smith v. Shinseki, 24 Vet. App. 40, 45 (2010), it was clarified that the presumption applies when a Veteran has been "examined, accepted, and enrolled for service," and where that examination revealed no "defects, infirmities, or disorders."  38 U.S.C. § 1111.  Plainly, the statute requires that there be an examination prior to entry into the period of service on which the claim is based.  See Crowe, 7 Vet. App. at 245 (holding that the presumption of sound condition "attaches only where there has been an induction examination in which the later-complained-of disability was not detected" (citing Bagby, 1 Vet. App. at 227).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104 (a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105 (b) and (c); 38 C.F.R. §§ 3.160 (d), 20.200, 20.201, 20.202, and 20.302(a).
Generally, a claim which has been denied in a Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104 (b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108 , which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Petition to Reopen

The Veteran's claim for service connection for a right foot condition now claimed as pes planus was originally denied in a rating decision decided in May 1957.  Specifically, the rating decision indicates that his claim was denied on the basis that the condition was a preexisting condition that was not aggravated by service.  The Veteran was advised of the decision and his appellate rights in the May 1957 letter.  The Veteran did not enter a notice of disagreement as to the November 1967 rating decision and new and material evidence was not received within one year.  Therefore, such is final.  38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156 (b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claim for service connection for a right foot condition now claimed as pes planus was received prior to the expiration of the appeal period stemming from the May 1957 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

Evidence received since the May 1957 decision consists of post-service treatment records.  The Veteran also described his conditions and his alleged injury and treatment from service through the present time in several statements and during his January 2017 hearing testimony.  The Board notes that the Veteran is capable of reporting observable symptoms of an injury or illness, as well as the length of time those symptoms have persisted.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).

Presuming the credibility of the Veteran's statements pursuant to Justus and, in light of the January 2017 hearing testimony, the Board finds that the evidence received since the May 1957 rating decision is neither cumulative nor redundant, and raises the possibility of substantiating the claim of service connection.  See 38 C.F.R.       § 3.156 (a).  In this regard, the Veteran's claim for a right foot condition now claimed as pes planus was previously denied in May 1957 as the record did not indicate that the claimed condition which preexisted service had been aggravated in service.  Since such time, the Veteran has submitted statements and testified that he injured his foot while in the service and taken to a private facility to receive treatment.  Therefore, based on the foregoing reasons, the Board finds that new and material evidence has been received and, accordingly, the claim of entitlement to service connection for pes planus of the right foot is reopened

Service Connection Claims 

The Board has reviewed all of the evidence in the Veteran's claims file, including his service treatment records, post-service treatment records, VA examination report, and statements, and hearing testimony.  In this regard, the Board notes that, although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, all of the extensive evidence of record.  Indeed, it has been held that while the Board must review the entire record, it need not discuss each piece of evidence in rendering a decision.  See Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed. Cir. 2007); Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board's analysis will focus specifically on the evidence that is needed to substantiate the Veteran's claims for service connection for pes planus, hallux valgus, hammer toes, and a right ankle condition to include osteoarthritis.  

Service treatment records reflect that the Veteran entered the service with noted pes planus, but are silent for any complaints, treatment or diagnosis for the Veteran's other claimed conditions.  The Veteran's March 1953 entrance examination noted that the Veteran had 3 degree bilateral pes planus which was non symptomatic.  An August 1953 treatment note reflects marked pes planus for which the Veteran was prescribed arch supports.  A March 1954 treatment note, reflects that the Veteran received a left ankle contusion after jumping out of a two ton truck.  December 1954 X-ray evidence of the Veteran's right foot revealed a normal foot.  The remainder of the Veteran's service treatment records is silent for any other foot complaints, treatment or diagnosis.  In addition, other than the previously noted August 1953 note, the Veteran's service treatment records are silent for any complaints, treatment or diagnosis of ankle conditions.  Furthermore, there is no evidence of any right foot or ankle injuries during the Veteran's service.  The Veteran's May 1955 exit examination noted no foot or ankle problems or any additional evidence of pes planus. 

Post-service treatment records reflect the Veteran's complaints of foot and ankle pain.  In February 1957, the Veteran was involved in a motor vehicle accident as a result of which the Veteran suffered amputation of his left leg above the knee and a hip injury, however, there is no evidence of any right foot or ankle involvement.  A January 2002 treatment note reflects a diagnosis of mild hallux valgus as well as degenerative changes in the foot and ankle joints.  A February 2003 treatment note reflects the Veteran's complaints of right foot pain.  A February 2005 treatment note continued to document the Veteran's hallux valgus deformity as well as degenerative changes of the Veterans foot and ankle and noted some hammer toe deformities of the second through fifth toes.  An October 2005 treatment note reflects the Veteran's complaints of pain in his midfoot and an inability to complete full range of motion due to his pain.  A January 2006 treatment note reflects the Veteran's reports of decreased foot pain.  May 2008 treatment notes reflect the Veteran's reports of foot pain since he stepped in a hole while in the military.  September 2008 X-ray evidence reflects no acute fracture-dislocation, mild degenerative osteoarthritis of the first metatarsophalangeal joint and mild to moderate osteoarthritis of the ankle joint, and the examiner noted right congenital pes planus with pronatory foot type and associated symptoms.  A December 2008 treatment note reflects the Veteran's reports of ankle pain.  

An April 1992 general VA examination reviewed several of the conditions which the Veteran suffers from to include his hip and knee conditions; however the only mention of the Veteran's right foot was a note of non-pitting edema and a negative calf impression.  However, the examiner made no further mention of the Veteran's foot conditions or his ankle condition. 

During the Veteran's January 2017 hearing, he testified that while he was stationed in Germany he worked as a boxer.  He indicated that he trained every day and had to run up and down hills in the snow with gun fire overhead.  The Veteran further testified that he injured his foot and ankle when he fell down a hill while training.  As previously noted, the Veteran indicated that records of such treatment existed, however despite the RO's attempts; no records of such were ever found.  The Veteran testified that he had problems with his feet and ankle throughout the remainder of his time in the military which continued to present day.  The Veteran testified that he was involved in a car accident after his discharge from the service.  The Veteran reported that he was changing a tire and a woman hit him as her windshield was obstructed.  The Veteran testified that he was wheelchair bound as a result.  The Veteran reported that he did not take prescribed pain medication but only aspirin but that he had great pain in his feet, 7-8 out of 10.  The Veteran testified that after he left the service he worked for approximately 30 years as a real estate agent and retired due to his age and difficulty getting around. 

The Veteran submitted several statements throughout the appeal where he claimed that he was a boxer while stationed in Germany.  Furthermore, the Veteran stated that he injured his foot and ankle while training after he stepped in a hole.  The Veteran indicated that his treatment should be documented in his service treatment records. 

Pes Planus

The Veteran contends that his foot condition was the result of an alleged injury that he suffered while stationed in Germany training as a boxer. 

The Veteran meets the criteria for a current diagnosis of pes planus.  In this regard, the Veteran's post-service treatment records confirm a diagnosis of pes planus.  Furthermore, the Board notes that the Veteran was noted to have pes planus upon his entrance into service.  See March 1953 Report of Medical Examination.  

While the Veteran contends that he injured his foot while in Germany, the Board found no evidence or documentation of an in service foot injury.  Furthermore, the Board finds that the Veteran's documented pes planus preexisted service.  Therefore, the dispositive question is whether the Veteran's preexisting pes planus was aggravated during the Veteran's active duty service. 

As previously noted, the Veteran's induction examination noted that he had 3 degree pes planus.  While it was noted during service that the Veteran had marked pes planus, he was treated with arch supports, and subsequent X-rays revealed a normal foot, and his exit examination noted normal feet.  The examination report conducted at separation shows that the flare-up of the Veteran's pes planus during service was not aggravation of the Veteran's condition but a temporary flare-up and as such does not rise to the level necessary to establish an increase in the Veteran's disability.  See Davis, 276 F.3d at 1345.  Furthermore, additional problems with foot pain and pes planus were not documented in the Veteran's post service treatment records for several years after service.  Therefore, when considering all the evidence of record pertaining to the manifestations of the disability, the Board finds that the Veteran's pes planus preexisted service and underwent no increase in severity during service.

Based on the foregoing, the Board finds there was no increase in the severity of the Veteran's preexisting pes planus during his active duty service, the presumption of aggravation does not apply. 

On the other hand, the only other direct evidence of a nexus between the Veteran's alleged in service foot injury and his current pes planus consists of his own opinion.  However, as a lay person, he is not competent to render such a complex medical opinion.  In this regard, while he is competent to describe foot pain since service as well as the nature of his alleged in service injury, as the cause of such disorder involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship, he is not competent to render such a complex medical opinion.  Specifically, diagnosing pes planus involves conducting and interpreting the results of musculoskeletal examinations and X-rays.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the opinion of the Veteran is non probative evidence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).

The Board does not doubt the sincerity of the Veteran regarding his perceptions of his foot condition since service and pertaining to service.  However, the examination at service entry and discharge provide objective evidence of his foot condition, which demonstrated preexisting pes planus at service entrance but normal feet at exit.  As indicated previously, the Veteran is not competent to relate foot pain to a diagnosis or to address the etiology or severity of such disorder.  

Based on the foregoing, the Board finds that the Veteran's pes planus, which was noted upon entry into active service, did not increase in severity during service.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for pes planus.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra

Hallux Valgus and Hammer Toes

The Veteran has generally contended that he has hallux valgus and hammer toes as a result of his service, or in the alternative, such were caused or aggravated by his pes planus.

After reviewing the evidence pertaining to the claims, the Board concludes that service connection for hallux valgus and hammer toes is not warranted. 

Hallux valgus and hammer toes were shown to be diagnosed in 2002 and 2005, respectively.  Service treatment records are entirely negative for any complaints, treatment, clinical findings or diagnosis relating to hallux valgus and hammer toes, but rather notes normal feet upon the Veteran's exit from service.  The file does not otherwise contain any clinical indications of hallux valgus or hammer toes until 2002 and 2005, about 47 years after the Veteran's service.  With regard to the long evidentiary gap of more than 40 years between active duty and the earliest post-service clinical findings of hallux valgus and hammer toes, the lack of any evidence of continuing complaints, symptoms, or findings for many years between active duty and the first evidence of symptomatology is itself evidence which tends to show that the conditions have not been chronic and continuous since service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a prolonged period without treatment is evidence that there has not been a continuity of symptomatology, and it weighs heavily against the claim on a direct basis).  Therefore, service connection on a presumptive basis is not warranted.  

Therefore, the critical issue in this case is whether the Veteran's currently manifested hallux valgus and hammer toes are related to any incident of service.  The requirement of an evidentiary showing of an etiological relationship has been repeatedly reaffirmed by the U.S. Court of Appeals for the Federal Circuit, which has held that a Veteran seeking disability benefits must establish the existence of a disability and a connection between the Veteran's service and the disability claimed.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000). 

The Board notes the Veteran's lay accounts of suffering an injury while in service.  While the Board finds such account both competent and credible, there is no corroborating medical evidence documenting such an occurrence.  Accordingly, this lay account does not amount to probative evidence of in-service incurrence.  

Furthermore, there has been no competent evidence or opinion presented for the record which establishes or even suggests that an etiological relationship exists between the currently claimed and manifested hallux valgus and hammer toes and service.  Post-service medical records dated from 2002 forward represent the only evidence on file even reflecting that the Veteran has these conditions, and none of those records reference symptomatology dating to service or service-related etiology of those conditions.  To the extent that the Veteran himself asserts he suffers from hallux valgus and hammer toes which are service-related, the Board does not question the Veteran's sincerity in his belief that his currently claimed conditions are etiologically related to such a cause.  Although lay persons are competent to provide opinions on some medical issues, providing an opinion as to the etiology of hallux valgus and hammer toes, falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1377 n.4 (lay persons not competent to diagnose cancer); see also Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Accordingly, the Veteran's opinion in this regard is not competent, and is therefore of no probative value in this case. 
	
The Board finds that the preponderance of the evidence is against the Veteran's service connection claims for hallux valgus and hammer toes, and that, therefore, the claims must be denied.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  See generally Gilbert, 1 Vet. App. at 49; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Regarding service connection for hallux valgus and hammer toes as secondary to pes planus, as discussed previously, the Veteran is not entitled to service connection for pes planus.  As such, the Board finds that under the law, the Veteran lacks legal grounds to establish entitlement to service connection for hallux valgus or hammer toes as secondary to such condition.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In Sabonis, the Court held that in cases in which the law and not the evidence is dispositive, a claim for entitlement to VA benefits should be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law.  Insofar as service connection is not in effect for pes planus, the disability claimed by the Veteran to have proximally caused his hallux valgus and hammer toes, service connection on a secondary basis is not applicable under the law.  As there is no legal entitlement, the claims of entitlement to service connection for hallux valgus and hammer toes as secondary to pes planus are without legal merit.  Id.  

Consequently, the Board finds that hallux valgus and hammer toes are not shown to be causally or etiologically related to a disease or injury incurred or aggravated during active service, and are not caused or aggravated by a service-connected disability.  Therefore, service connection for such claimed disorders is not warranted. 

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the appellant's claims of entitlement to service connection for hallux valgus and hammer toes.  As such, that doctrine is not applicable in the instant appeal, and his claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

Right Ankle Disorder

After reviewing the evidence pertaining to the claim, the Board concludes that service connection for a right ankle disorder to include osteoarthritis is not warranted. 

A right ankle disorder to include osteoarthritis was diagnosed in September 2008.  Service treatment records are entirely negative for any recordation of complaints, treatment, clinical findings, or diagnosis relating to a right ankle condition.  The file does not otherwise contain any clinical indications of a right ankle disorder until 2008, about 53 years after the Veteran's service.  With regard to the long evidentiary gap of more than 50 years between active duty and the earliest post-service clinical findings of a right ankle condition to include osteoarthritis, the lack of any evidence of continuing complaints, symptoms, or findings for many years between active duty and the first evidence of symptomatology is itself evidence which tends to show that the condition has not been chronic and continuous since service.  See Maxson, 230 F.3d at 1330.  Therefore, as the Veteran's osteoarthritis did not manifest to a compensable degree within one year of the Veteran's discharge from service, presumptive service connection is not warranted. 

Therefore, the critical issue in this case is whether the Veteran's currently manifested right ankle disorder is related to any incident of service.  The requirement of an evidentiary showing of an etiological relationship has been repeatedly reaffirmed by the U.S. Court of Appeals for the Federal Circuit, which has held that a Veteran seeking disability benefits must establish the existence of a disability and a connection between the Veteran's service and the disability claimed.  Boyer, 210 F.3d at 1353. 

The Board notes the Veteran's lay accounts of suffering an injury while in service.  While the Board finds such account both competent and credible, there is no corroborating medical evidence documenting such an occurrence.  Accordingly, this lay account does not amount to probative evidence of in-service incurrence.  

Furthermore, there has been no competent evidence or opinion presented for the record which establishes or even suggests that an etiological relationship exists between the currently claimed and manifested right ankle disorder and service.  Post-service medical records dated from 2008 forward represent the only evidence on file even reflecting that the Veteran has this disorder, and none of those records reference symptomatology dating to service or service-related etiology of that condition.  To the extent that the Veteran himself asserts he suffers from a right ankle condition which is service-related, the Board does not question the Veteran's sincerity in his belief that his currently claimed condition is etiologically related to such a cause.  Although lay persons are competent to provide opinions on some medical issues, providing an opinion as to the etiology of his right ankle condition, falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1377   n.4; see also Kahana, 24 Vet. App. at 435.  Accordingly, the Veteran's opinions in this regard are not competent, and are therefore are of no probative value in this case. 

The Board finds that the preponderance of the evidence is against the Veteran's service connection claim for a right ankle disorder to include osteoarthritis, and that, therefore, the claim must be denied.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  See generally Gilbert, 1 Vet. App. at 49; Ortiz, 274 F. 3d at 1361.


ORDER

New and material having been received, the claim for service connection for pes planus of the right foot is reopened; the appeal is granted to this extent only.

Service connection for pes planus is denied.

Service connection for hallux valgus is denied. 

Service connection for hammer toes is denied.

Service connection for a right ankle disorder, to include osteoarthritis, is denied.


____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


